269 F.2d 241
106 U.S.App.D.C. 50
Oliver J. MIDDLETON, Appellant,v.UNITED STATES of America, Appellee.
No. 15113.
United States Court of Appeals District of Columbia Circuit.
Argued June 16, 1959.Decided June 25, 1959.

Mrs. Jean F. Dwyer, Washington, D.C., for appellant.
Mr. Edgar T. Bellinger, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before EDGERTON, BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
In our opinion the circumstantial evidence on which appellant was convicted of housebreaking could not fairly be thought to prove him guilty beyond a reasonable doubt.  Accordingly his motion for acquittal should have been granted, and a judgment of acquittal should now be entered.


2
Reversed.